[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 160 
We are not to review the findings of fact which determined the inequality of the relators' assessment when compared with that of the other property of the town. (People *Page 162 ex rel. R.W.  O.R.R. Co. v. Hicks, 105 N.Y. 198; People exrel. K.F. Ins. Co. v. Coleman, 107 id. 544.) We are only to inquire whether there was legal evidence tending to that conclusion, and whether any errors of law affected the ultimate decision. The principle objection argued is that the assessment-roll was not returned, and the comparison of values was with a few pieces of property without any proof of the general rate of assessment in the town. The case relied on isPeople ex rel. Warren v. Carter (109 N.Y. 576), in which we held that comparison with a single lot did not show that relator was injured. In the present case the comparison was with all the brick-making properties in the town, and which were selected from the roll by a stipulation mutually agreed on. No question was in any manner raised on the hearing that these did not fairly represent the general rate of assessment, or that they furnished an inadequate basis of comparison; but, on the contrary, both parties assumed their sufficiency for the purpose intended, and all the evidence was directed to the question of relative values. At least, under the circumstances here presented, it should be presumed that the properties selected out from the roll by mutual agreement, and used without objection as the basis of comparison, did fairly represent the proportionate rate of assessment of the property of the town, and so serve as a correct basis for comparison.
We are also of opinion that there was a sufficient application to the assessors to reduce the tax, if such application was necessary to the relief which has been granted. The assessors treated it as sufficient and acted upon it without objection by reducing the assessment to the extent of $10,000. We think there was no legal error which requires a reversal.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 163